            Case 20-12737-KBO   Doc 14-2    Filed 11/02/20   Page 1 of 3




                                   Exhibit A

                          (List of First Day Pleadings)




EAST\175327875
               Case 20-12737-KBO        Doc 14-2     Filed 11/02/20      Page 2 of 3




1.      Motion of the Debtors for Entry of an Order Directing Joint Administration of Their
        Chapter 11 Cases [D.I. 2];

2.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors
        (A) to File a Consolidated List of Creditors in Lieu of Submitting a Separate Mailing
        Matrix for Each Debtor and (B) to File a Consolidated List of the Debtors’ Thirty Largest
        Unsecured Creditors, and (II) Limiting the Requirement as to Certain Equity Security
        Holdings Disclosures [D.I. 3];

3.      Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing Agent
        [D.I. 4];

4.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors’
        Proposed Form of Adequate Assurance of Payment to Utility Companies, (II) Establishing
        Procedures for Resolving Objections by Utility Companies, (III) Prohibiting Utility
        Companies From Altering, Refusing, or Discontinuing Service and (IV) Granting Related
        Relief [D.I. 5];

5.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Pay Certain Prepetition Taxes and (II) Granting Related Relief [D.I. 6];

6.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Pay Certain Prepetition Claims of Trade Creditors and (II) Granting Related Relief [D.I. 7];

7.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Continue Their Insurance Policies and Pay Prepetition Obligations in Respect Thereof and
        (II) Granting Related Relief [D.I. 8];

8.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Continue Performing Under Prepetition Hedging and Trading Agreements and Honor
        Obligations Related Thereto, and (II) Confirming Non-Waiver of Prepetition Swap
        Participants’ Safe Harbor Rights [D.I. 9];

9.      Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Continued
        Use of the Debtors’ Cash Management System, (II) Authorizing Continued Intercompany
        Transfers Among Debtor and Non-Debtor Affiliates and (II) Granting Related Relief
        [D.I. 10];

10.     Motion of the Debtors for Approval of Interim and Final Agreed Orders (I) Authorizing
        the Debtors’ Use of Cash Collateral, (II) Granting Adequate Protection, (III) Modifying
        the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
        [D.I. 11]; and

11.     Motion of the Debtors for Entry of an Order (I) Scheduling the Combined Hearing on
        Adequacy of the Disclosure Statement and Confirmation of the Prepackaged Plan,
        (II) Establishing Deadlines to Object to the Disclosure Statement and Prepackaged Plan,
        (III) Approving the Prepetition Solicitation Procedures, (IV) Approving the Form and
        Manner of the Combined Hearing Notices, (V) Approving Notice and Objection


EAST\177312306.2
               Case 20-12737-KBO       Doc 14-2     Filed 11/02/20    Page 3 of 3




        Procedures for the Assumption of Executory Contracts and Unexpired Leases,
        (VI) Waiving the Requirement of Filing Schedules and Statements of Financial Affairs and
        Rule 2015.3 Reports and (VII) Granting Related Relief [D.I. 12].




EAST\177312306.2
